Upon the contest of the alleged will of Robert Coleman, deceased, heard by Hon. H. L. Stutts, sitting without a jury, upon the oral testimony of witnesses appearing before him, the final decree discloses the following finding of facts: "* * * The Court finds from the testimony that at the time of the execution of the alleged will that Robert Coleman was in a very weak condition, both physically and mentally; that a confidential relationship existed between himself and the beneficiary in said will, Viola Huland; that the said Robert Coleman was, at the time of the execution of the will and for some time prior thereto, under the influence, domination and control of the said Viola Huland, that she was shown by the testimony to have been active in and about the execution of the will, and that the execution thereof was the result of undue influence exercised by her over the said Robert Coleman."
Upon a careful consideration of the entire evidence, direct and circumstantial, we find no sufficient reason to declare such conclusion clearly wrong. The governing rules of law applicable to the case are well stated in Coghill v. Kennedy,119 Ala. 641, 658, 659, 24 So. 459. A detailed discussion of the evidence would serve no good purpose.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.